             Case 8:19-cv-03181-DKC Document 1 Filed 10/31/19 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                   (GREENBELT DIVISION)


 UNITED STATES OF AMERICA,               )
                                         )                 Case No.
             Plaintiff,                  )
                                         )
             v.                          )
                                         )
 CATHERINE LORETTA LAROSA, as            )
 Trustee of the Catherine Loretta LaRosa )
 Revocable Trust, DOMINICK LAROSA,       )
 and CATHERINE LAROSA,                   )
                                         )
             Defendants.                 )
 _______________________________________)

                     COMPLAINT TO FORECLOSE JUDGMENT LIEN

        The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney General

of the United States of America, brings this action to enforce its judgment lien against real

property located in Montgomery County, Maryland, owned by the Catherine Loretta LaRosa

Revocable Trust. In support of this action, the United States alleges as follows:

                                  JURISDICTION AND VENUE

        1.      Jurisdiction over this action is conferred upon this Court by virtue of 28 U.S.C.

§§ 1331, 1345 and 3201, as well as 26 U.S.C. §§ 7402(a) and 7405.

        2.      Venue is proper in this Court under 28 U.S.C. §§ 1391(b)(2) because a substantial

part of the events or omissions giving rise to this claim occurred in this judicial district and a

substantial part of the property that is subject to this action is situated within this judicial district.




                                                    1
             Case 8:19-cv-03181-DKC Document 1 Filed 10/31/19 Page 2 of 5



                                              PARTIES

        3.      Defendant the Catherine Loretta LaRosa Revocable Trust (the “Trust”) owns the

real property commonly known 10 Tobin Court, Potomac, MD (the “Property”), which is within

the jurisdiction of this Court.

        4.      Defendant Catherine Loretta LaRosa is the trustee of the Trust.

        5.      Defendants Catherine Loretta LaRosa and Dominick LaRosa (the “LaRosas”)

reside at the Property.

        6.      From 1983 to 2015, the LaRosas owned the Property.

        7.      By deed dated September 11, 2015, the LaRosas transferred their interests in the

Property to the Trust for no consideration.

        8.      The United States has a money judgment against the LaRosas for an erroneous tax

refund. See United States v. LaRosa, case no. 96-cv-980, dkt. no. 28 (D. Md. Nov. 7, 1997).


                    COUNT I – ENFORCEMENT OF JUDGMENT LIEN

                                       The Real Property

        9.      The Real Property, located at 10 Tobin Court, Potomac, MD, is more fully

described as:

        Lot numbered Eleven (11) in Block four (4) in the subdivision known as “MC
        AULEY PARK” as per plat there recorded among the Land Records in
        Montgomery County, Maryland in Plat Book 98 at Plat 10928

                                     The LaRosas’ Liability

        10.     In 1994, the Internal Revenue Service erroneously issued the LaRosas a refund of

$1,530,885.58.




                                                 2
           Case 8:19-cv-03181-DKC Document 1 Filed 10/31/19 Page 3 of 5



        11.     In 1996, the United States brought a civil action against the LaRosas in this Court

for the recovery of that erroneous refund, which was docketed as United States v. Dominick

LaRosa and Catherine LaRosa, case no. 96-cv-980 (D. Md.).

        12.     On November 5, 1997, this Court entered a judgment in favor of the United States

and against the LaRosas in the amount of $2,095,318.49, plus interest as provided for by 26

U.S.C. § 6621 from November 3, 1997 until paid.

        13.     The money judgment entered against the LaRosas has not been satisfied. As of

the filing of this complaint, the outstanding liability is in excess of $6 million.

                                 The United States’ Judgment Lien

        14.     On January 9, 1998, the United States recorded an abstract of the judgment

referred to in paragraph 13 with the Clerk of the Circuit Court of Montgomery County.

        15.     Upon filing of the abstract, a judgment lien arose in favor of the United States

against all real property of the LaRosas located in Montgomery County, including the Property.

        16.     Notwithstanding the LaRosas’ transfer of the Property to the Trust, the Property

remained subject to the judgment lien.

        17.     On August 4, 2017, the United States sought to reopen the original action to move

to renew the judgment lien.

        18.     On October 5, 2017, over the objection of the LaRosas, the Court granted the

United States’ motion to reopen and ordered the judgment lien renewed.

        19.     On December 7, 2017, the Clerk of the Circuit Court of Montgomery County filed

a notice of renewal of the judgment.

        20.     The United States is entitled to enforce its judgment lien upon the Property, to

have the Property sold at a judicial sale free and clear of all rights, titles, claims, liens, and



                                                    3
             Case 8:19-cv-03181-DKC Document 1 Filed 10/31/19 Page 4 of 5



interests of the parties to this action, and to have the proceeds distributed, after payment of the

costs of sale, to the United States and to the defendants in accordance with the amount and

priority of their claims as they establish in this action. 28 U.S.C. § 3201.

        WHEREFORE THE UNITED STATES OF AMERICA RESPECTFULLY REQUESTS

that the Court:

        A.        Adjudge, determine and decree that the judgment lien is valid and attaches to the

Property;

        B.        Adjudge, determine and decree the priority of the interests and claims of the

parties in the Property as each establishes in this proceeding;

        C.        Enter an order authorizing the United States to foreclose its judgment lien against

the Property, and ordering that the Property be sold in a judicial sale, according to law, free and

clear of all rights, titles, claims, liens, and interests of the parties, with the net proceeds of the

sale, after satisfaction of the costs of sale, to be distributed to the United States and the other

parties to this action in accordance with their priorities as each establishes in this proceeding;

        D.        Grant the United States such other relief as it deems just and proper.




                                 [rest of page intentionally left blank]


                                                    4
         Case 8:19-cv-03181-DKC Document 1 Filed 10/31/19 Page 5 of 5



Date: October 31, 2019                    Respectfully submitted,


                                          RICHARD E. ZUCKERMAN
                                          Principal Deputy Assistant Attorney General

                                          /s/ Ward W. Benson
                                          WARD W. BENSON
                                          Trial Attorney, Tax Division
                                          U.S. Department of Justice
                                          P.O. Box 227, Ben Franklin Station
                                          Washington, DC 20044
                                          Tel: (202) 514-9642
                                          Fax: (202) 514-6866
                                          Email: ward.w.benson@usdoj.gov
                                          Counsel for the United States of America




                                      5
